This is an appeal from an order of Special Term, Supreme Court, Rensselaer County, which consolidated some 13 special proceedings brought by 8 different owners of real property into one action upon a motion therefor -by respondents. It appears that all of the proceedings were brought to review tax assessments for the years 1959-1961 on property located within a onc-bloek area on Third Street in the City of Troy. Eight of the proceedings relate to the year 1961, four of the proceedings to the year 1960 and one of the proceedings to the year 1959. Five of the parties are interested solely in the year 1961; two of the parties in the years 1960 and 1961; one of the parties in 1960 alone; and one of the parties in 1959, 1960 and 1961. Under these circumstances, it is our opinion that the court will have more flexibility in a trial of the various issues involved, particularly the evidence of the different years, by trying the cases together rather than by consolidation. Accordingly, the order of Special Term is modified by directing that the eases he tried together. With the availability of Judges as the result of the recent reorganization of the courts, it is our opinion that the matter should be tried at Special Term and upon application on notice to this court, a Judge will be designated to hear and determine the issues. Order modified by directing that the cases be tried together and otherwise affirmed, without costs. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur. [33 Mise 2d 115.]